Citation Nr: 1615572	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  09-06 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right knee disability, to include chondromalacia patella and a meniscal tear.

2.  Entitlement to a disability rating in excess of 10 percent for a left knee disability, to include chondromalacia patella and a meniscal tear.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to December 1980.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which continued the 10 percent rating for chondromalacia patella of both the right and left knees.  The case has since been transferred to the RO in Los Angeles, California.

The Board notes that a Board hearing was scheduled for January 2010, of which the Veteran was sent notice.  However, the Veteran did not appear and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In March 2010 and June 2014, the Board remanded the case for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's June 2014 remand instructions by providing the Veteran a VA examination in August 2014, and obtaining and associating with the claims file additional records pertinent to the Veteran's claim.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Veteran generally contends that ratings in excess of 10 percent are warranted for his bilateral knee disabilities.

A January 2008 VA examination indicates review of the Veteran's medical records and claims file, recounted the Veteran's history, and recited his complaints.  The Veteran noted intermittent but frequent use of a brace and cane.  He stated that he had weekly flare-ups of moderate severity with painful knees and swelling after working for long periods of time.  On objective observation, the VA examiner noted a slow gait and bilateral abnormal shoe wear patterns with increased wear on the outside edge of both heels.  He found range of motion for the right knee consisted of extension to 0 degrees and flexion to 90 degrees with pain beginning at 60 degrees, with no additional limitation of motion on repetitive use.  The VA examiner found crepitation; grinding; and no clicks or snaps, instability, patellar abnormality, or meniscus abnormality in the right knee.  Range of motion for the left knee consisted of extension to 0 degrees with no additional limitation of motion on repetitive use, and flexion to 80 degrees with pain beginning at 40 degrees, which was limited to 70 degrees on repetitive use due to pain.  The VA examiner found crepitation; clicks or snaps; grinding; and no instability, patellar abnormality, or meniscus abnormality in the left knee.  He also found no inflammatory arthritis or ankylosis.  An x-ray revealed normal bilateral knees with a history of bilateral chondromalacia patella and showed no change since July 2005.  The diagnosis was bilateral knee pain with no determinable etiology.

VA treatment records from March 2008 to July 2009 reflect continuing complaints of chronic bilateral knee pain, locking, swelling, and popping; an April 2008 x-ray revealing normal knees; a May 2008 Magnetic Resonance Imaging (MRI) revealing bilateral meniscal tears; an MRI revealing degenerative osteoarthritis of the right knee; assessments of osteoarthritis of the knees; and findings of tenderness of the right knee with full range of motion and negative anterior/posterior drawer tests.  A February 2009 bilateral knee x-ray revealed that the medial knee joint compartments were slightly less in height than corresponding lateral compartments bilaterally, but still adequate for the Veteran's age.  See VBMS, 7/15/08 VA Treatment Records (Kansas City), 5, 17, 19, 126; 3/5/12 VA Treatment Records (Santa Maria), p. 91, 94; 7/9/14 CAPRI (Santa Maria), p. 106.  See also Virtual VA, 8/24/13 CAPRI, p. 503.

Although a June 2010 VA examination was provided, it could not be completed as the Veteran walked out, refusing any evaluation of range of motion.  See Virtual VA, 8/24/13 CAPRI at 56.  An addendum recounted the Veteran's history and recited his complaints, including pain, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation one to three times a month, episodes of locking several times a week, repeated effusions, swelling and tenderness, and no flare-ups.  See id.

VA treatment records from August 2010 to October 2013 reflect assessments of osteoarthritis of the knees; diagnoses of knee arthralgia; complaints of chronic knee pain with sharp and greater pain in the right knee and a dull ache in the left knee, of "loose" knees that pop out, of falls caused by the knees "giving out," of knees that feel like they wobble side to side when walking; decreased mobility due to pain in the right knee; findings of bilateral hypertrophic changes, minor effusion, good strength, no swelling, and no tenderness; negative results for Lachman, anterior/posterior draw, and valgus/varus laxity tests; positive bilateral McMurray tests; and injection treatments.  See VBMS, 3/5/12 VA Treatment Records (Santa Maria) at 64-65, 68-69; 3/5/12 VA Treatment Records (Kansas City), p. 124.  See also Virtual VA, 8/24/13 CAPRI, p. 448-50, 528.  December 2010 treatment records reflect full extension bilaterally, normal flexion for the left knee, and flexion from 130 to 140 for the right knee; they also refer to x-rays showing no evidence of osteoarthritis.  See VBMS, 3/5/12 VA Treatment Records (Santa Maria) at 64, 69.  October 2011 VA treatment records reflect reports that the right knee had no swelling, was nontender, and had full range of motion, and that the left knee was not bothering the Veteran anymore.  See Virtual VA, 11/30/11 CAPRI, p. 6.  The Veteran's osteoarthritis of the knees was found to be stable in August 2012, October 2012, and October 2013.  See VBMS, 7/9/14 CAPRI, p. 11, 28, 37.

An August 2014 VA examination report indicated review of the claims file and the Veteran's medical records, recounted the Veteran's history, and recited his complaints.  The Veteran's range of motion bilaterally consisted of flexion of 140 with objective evidence of pain at 135 degrees, and no limitation of extension.  On objective examination, the VA examiner also found that the Veteran did not have additional limitation of motion following repetitive-use testing; had functional loss or impairment due to bilateral pain on movement and swelling of the right knee; had bilateral tenderness or pain to palpation for joint line or soft tissues; normal strength; had normal joint stability test results; did not have any evidence or history of recurrent patellar subluxation or dislocation; and did not have any meniscal conditions or surgical procedures for a meniscal condition.  She noted that the Veteran used a brace occasionally and used a knee brace on occasion with flare-ups.  She diagnosed the Veteran with arthritis based on x-ray evidence.

The Veteran's right and left knee disabilities have been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5020 by analogy.  Although the Codesheets reflect that the Veteran's bilateral knee disabilities were rated under DC 5257-5020, it appears that the Veteran's ratings were determined based on painful limitation of motion alone under DCs 5020 and 5003.

However, the evidence of record raises the question as to whether the Veteran had bilateral meniscal tears, which could be separately rated under DC 5258.  As noted above, a May 1, 2008, MRI revealed bilateral meniscus tears.  Additionally, subsequent VA treatment records reflect positive McMurray's tests, which evaluate the medial meniscus of the knee joint for tears.  See Dorland's Illustrated Medical Dictionary 1894 (32nd ed. 2012).  However, although the medical records appear to be complete, it is unclear whether the Veteran received treatment specifically for the meniscal tears.  Subsequently, the August 2014 VA examiner found no evidence of meniscal conditions or surgical procedures, but failed to address the May 2008 MRI revealing bilateral meniscal tears and the positive McMurray's tests.  As such, the Board finds the August 2014 VA examination to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, even if the Board finds that a separate rating is appropriate under DC 5258 for meniscal tears, it is not competent to determine when the meniscal tears were fully healed or at least asymptomatic.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Additionally, the Board finds that there is conflicting evidence as to whether the Veteran had a diagnosis of bilateral osteoarthritis of the knees.  A May 2008 VA note referred to an MRI revealing degenerative arthritis of the right knee, and subsequent VA treatment records refer to assessments of osteoarthritis of both knees.  However, a December 2010 VA treatment record stated that there was no evidence of osteoarthritis.  Subsequent VA treatment records again refer to osteoarthritis of the knees, and the August 2014 VA examiner diagnosed the Veteran with bilateral osteoarthritis since 2005.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional medical evidence relevant to the Veteran's claims that may have come into existence in the interim.  All records and responses received should be associated with the claims file.

2.  The AOJ shall schedule the Veteran for an appropriate VA examination to ascertain the current level of severity of the Veteran's service-connected right and left knee disabilities, to include chondromalacia patella and meniscal tear.  All tests and studies deemed necessary shall be performed.  The VA examiner should specifically review the Veteran's medical records and address the following:

a.)  Whether the Veteran had or currently has bilateral meniscal tears.  If the Veteran no longer has bilateral meniscal tears, the VA examiner should discuss whether they were treated or healed without treatment.  The VA examiner should also discuss the symptoms associated with the bilateral meniscal tears and the progression of such.

b.)  Whether the Veteran has bilateral osteoarthritis of the knees, based on the Veteran's medical records and current examination.

3.  After completing the above and any other development deemed necessary, readjudicate the appeal.  If any benefit sought remains denied, provide an additional Supplemental Statement of the Case to the Veteran and his representative, and give the Veteran an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




